Citation Nr: 0015533	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased (compensable) evaluation for 
the residuals of a closed head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1988 to October 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Boise, Idaho, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

The veteran contends that he has developed several 
disabilities as a result of active service, including a right 
shoulder disability, hearing loss, and tinnitus.  He argues 
that his right shoulder disability may have developed 
secondary to his service connected left shoulder disability.  
Furthermore, he believes that his tinnitus may be a residual 
of the closed head injury he sustained during active service.  

The veteran was issued a Statement of the Case in October 
1998 for all of the issues currently on appeal.  However, it 
did not contain any of the laws and regulations pertaining to 
service connection, either on a direct or secondary basis.  
The veteran must be issued a copy of these laws and 
regulations in order to assist him in pursuing his claim and 
to afford him due process of law.  Therefore, the issues of 
entitlement to service connection for the veteran's claimed 
disabilities must be returned to the RO so that a 
Supplemental Statement of the Case containing these laws and 
regulations may be issued.  As the purpose of this remand is 
protect the veteran's rights and afford him due process of 
law, it would be premature for the Board to make a 
determination as to whether or not he has submitted evidence 
of well grounded claims.

The veteran also contends that the residuals of his service 
connected closed head injury have increased in severity, and 
that the noncompensable evaluation currently in effect is 
insufficient to reflect the current degree of impairment 
resulting from this disability.  He argues that he is 
experiencing increased problems with his concentration and 
memory, which he attributes to the head injury in service.  

A review of the record indicates that service connection for 
the residuals of a closed head injury was established in a 
January 1990 rating decision.  A noncompensable evaluation 
was assigned for this disability under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9304.  The noncompensable 
evaluation currently remains in effect.  

The veteran has not been afforded a VA examination of his 
service connected residuals of a closed head injury since 
discharge from active service.  The evidence reflects that 
the veteran was involved in a post-service accident in 
September 1990.  The accident resulted in a fracture of the 
thoracic spine with paraplegia, and the veteran's additional 
injuries included brain stem contusion with amnesia.  
However, it is unclear from the record whether or not the 
brain stem contusion also involved an additional closed head 
injury, whether or not it resulted in additional chronic 
disability, or whether the symptomatology from this 
disability overlaps with that of the veteran's service 
connected disability.  Therefore, the Board believes that the 
veteran should be afforded a current VA examination in order 
to identify the nature and severity of any symptomatology 
resulting from his service connected disability prior to 
reaching a decision in this case.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107.  This 
includes obtaining all relevant medical records, and 
affording the veteran adequate medical examinations.  To 
ensure that the VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
residuals of his closed head injury since 
1989.  After securing the necessary 
release, the RO should obtain any records 
not previously obtained.

2.  The veteran should be afforded VA 
neurological and psychiatric examinations 
to determine the nature and severity of 
the service connected residuals of his 
closed head injury.  All indicated tests 
and studies should be conducted.  The 
claims folder must be made available to 
the examiners for review before the 
examination.  After completion of the 
examination and review of the record, the 
examiners should indicate whether or not 
the 1990 post-service injury resulted in 
any additional symptomatology that may 
overlap with the symptomatology resulting 
from his service connected residuals of a 
closed head injury.  If there is 
additional symptomatology, the examiners 
should attempt, if possible, to identify 
what portion of the current 
symptomatology is due to the service 
connected disability, and what portion is 
due to the 1990 accident.  The reasons 
and bases for these opinions should be 
provided.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record regarding the claim for an 
increased (compensable) evaluation for 
residuals of a closed head injury.  If 
the determination remains adverse to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions and 
reflects the reasons and bases for the 
decision reached.  

4.  The issues of entitlement to service 
connection for a right shoulder disorder, 
hearing loss and tinnitus should also be 
included in a Supplemental Statement of 
the Case, which includes all laws and 
regulations pertaining to the issues of 
service connection, both on a direct and 
a secondary basis, where appropriate and 
reflects the reasons and bases for the 
decisions reached.  

When the above development has been completed, the veteran 
and his representative should be afforded the opportunity to 
respond thereto.  Thereafter, the case should be returned to 
the Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



